                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 06-20099-02-JWL
                                       )
WILLIAM T. MORRISON, JR.,              )
                                       )
                      Defendant.       )
                                       )
_______________________________________)

                            MEMORANDUM AND ORDER

       In March 2009, defendant William Morrison pleaded guilty to wire fraud and money

laundering. The district judge assigned to the case at the time sentenced defendant to a term

of imprisonment of 100 months, to be served consecutive to two state court sentences, three

years supervised release, and $652,549.36 in restitution. He is presently incarcerated at FCI

El Reno and his projected release date is February 3, 2023.

       In February 2021, defendant filed his second emergency motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). Utilizing the Tenth Circuit’s three-step test

for analyzing such motions, see United States v. McGee, 992 F.3d 1035 (10th Cir. 2021),

the court denied the motion based on its conclusion that a reduction was inconsistent with

the applicable factors set forth in 18 U.S.C. § 3553(a). In so holding, the court emphasized

that defendant orchestrated the extensive and sophisticated fraud scheme at issue in this

case; that defendant continued to refuse to acknowledge his culpability; that defendant

received a low-end sentence; and that defendant’s criminal history was lengthy and violent.
       Defendant now moves for reconsideration (doc. 282) of the court’s April 15, 2021

memorandum and order denying defendant’s second emergency motion for compassionate

release. “Although the Federal Rules of Criminal Procedure do not authorize a motion for

reconsideration, motions to reconsider in criminal prosecutions are proper.” United States

v. Randall, 666 F.3d 1238, 1241 (10th Cir. 2011). A motion to reconsider may be granted

when the court has misapprehended the facts, a party’s position, or the law. United States

v. Christy, 739 F.3d 534, 539 (10th Cir. 2014) (citing Servants of Paraclete v. Does, 204

F.3d 1005, 1012 (10th Cir. 2000)). Specific grounds include: “(1) an intervening change

in the controlling law, (2) new evidence previously unavailable, and (3) the need to correct

clear error or prevent manifest injustice.” Id. (quoting Servants of Paraclete, 204 F.3d at

1012). A motion to reconsider should not be used to revisit issues already addressed or

advance arguments that could have been raised earlier. Id. (quoting Servants of Paraclete,

204 F.3d at 1012).

       In his motion for reconsideration, defendant argues that the court ignored

defendant’s rehabilitative efforts when analyzing the motion for compassionate release and

he reasserts his argument that he withdrew from the fraud scheme in its early stages.1



1
 Defendant also contends that the court ignored his arguments regarding his age and
overcrowded living conditions at his facility. But those arguments go to whether
defendant established extraordinary and compelling reasons sufficient for the court to
consider early release. Because the government conceded that issue, the court did not
address it. Defendant also contends that the court ignored his argument that he is not a
danger to the community. That language, however, comes from the Sentencing
Commission’s policy statement (U.S.S.G. § 1B1.13) which the Circuit in McGee held
was not applicable to compassionate release motions filed by prisoners. The court, then,
did not address it because defendant is not required to make that showing.
                                             2
Defendant is correct that the court did not mention defendant’s rehabilitative efforts.

Nonetheless, defendant’s rehabilitative efforts do not establish that the court erroneously

assessed the evidence when it determined that the § 3553(a) factors weighed against

compassionate release. See United States v. Williams, ___ Fed. Appx. ___, 2021 WL

1148456, at *2 (10th Cir. Mar. 25, 2021) (district court’s failure to consider defendant’s

“significant progress toward rehabilitation” was not an abuse of discretion; even assuming

truth of assertions regarding rehabilitation and relevance to deciding compassionate release

motion, defendant’s arguments did not establish that decision was based on erroneous

assessment of evidence pertinent to § 3553(a) factors). Simply put, even considering

defendant’s evidence regarding his rehabilitative efforts, the court still concludes that a

reduction is not warranted for the reasons set forth in full in the court’s April 15, 2021

memorandum and order.

       Defendant also reasserts his argument that he withdrew from the fraud scheme in its

early stages, suggesting that he should have received a lower sentence or has been

sufficiently punished for his conduct. The court addressed and rejected this argument in

its April 15, 2021 memorandum and order. Specifically, the court explained that the

sentencing judge found that defendant never withdrew from the scheme and attributed the

entire amount of the loss—more than $650,000—to defendant. While defendant obviously

disagrees with the court’s assessment of the record, he has not shown that the court’s

conclusion was erroneous and the court will not revisit this issue again. See Servants of

Paraclete, 204 F.3d at 1012 (motion for reconsideration not appropriate for revisiting

issues already addressed).

                                             3
      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion

for reconsideration (doc. 282) of the court April 15, 2021 memorandum and order is

denied.




      IT IS SO ORDERED.


      Dated this 18th day of June, 2021, in Kansas City, Kansas.



                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                           4
